Case 1:20-cv-02371-AT Document 21 Filed 08/28/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
KELCEY DEPTULA, DOC #:
DATE FILED: 8/28/2020
Plaintiff,
-against- 20 Civ. 2371 (AT)
JONATHAN ROSEN, CERAMICA DE ESPANA, ORDER
Defendants.

 

 

ANALISA TORRES, District Judge:

On August 27, 2020, Defendants filed a “motion” entering a “limited/special appearance” for
the purpose of moving to dismiss this action for insufficient service of process under Rule 12(b)(5) of
the Federal Rules of Civil Procedure. ECF No. 20. The Court’s Individual Practices in Civil Cases
require the filing of a pre-motion letter prior to the filing of any motion, except for specified
categories not applicable here. See Individual Practices Rule III(A).

The Court will construe Defendants’ filing as a pre-motion letter. Accordingly, it is
ORDERED that by September 3, 2020, Plaintiff shall submit a letter responding to Defendants’
filing.

Because Defendants purport to have entered a limited appearance to challenge service of
process, the initial pretrial conference scheduled for September 9, 2020 is ADJOURNED sine die.

SO ORDERED.

Dated: August 28, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
